DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 and 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakauchi et al US Patent 8,811,817 in view of Takeda et al 5,912,750.
Sakauchi et al  discloses an electrical to optical transducer ( optical transmitter 1505)  for converting an electrical input signal to an optical input signal; an input optical switch  ( optical matrix  switches  1501 ) including at least one input for inputting the input optical signal and a plurality of outputs;  transmission lines 1506 -1509  and   an output optical switch 1504  including a plurality of inputs, and at least one output for outputting optical signal, each input connected to one of the plurality of  transmisssion lines ; an optical to electrical transducer  (optical  transmitter 1510)  for converting the  optical signal to an  electrical signal.  
 Thus,  Sakauchi et al is shown to teach all the limitations of the claim with the exception of   an optical filter stack including a plurality of optical filters and  each optical filter connected to one of the plurality of outputs from the input switch and capable of filtering a selected frequency range wherein the optical filter stack plurality of optical filters comprises a plurality of superposed filters, each optical superposed filter comprising: an optical filter layer; and a dielectric layer on each side of the optical filter layer. 
Takeda et al discloses an optical transmission line comprising M transmission  optical filter  9.    (figure 1 column  5; lines  54-66)  The M-transmission optical filter 9 may be formed by stacking very thin layers of dielectric substances with different refractive index in a multistage fashion. In concrete, for example, the M-transmission optical filter 9 may be formed to have a thickness of several hundreds .mum as a whole by stacking first dielectric substances 51 with first refractive index n1 and a first thickness d1 and second dielectric substances 52 with second refractive index n2 and a second thickness d2 alternatively. (figure 10 , column 52-62) 
   	With regards to claim 22, the optical filter comprises  a first optical filter layer  and a second optical filter layer 51 on opposite sides of a first dielectric layer 52 ; wherein the first optical filter layer and the second optical filter layer are configured for broadside communication.
 	One of ordinary  skill in the art would have found it obvious to replace the  general optical transmission line of Sakauchi et al with the optical transmission line as taught  by  Takeda et al.  
 	The motivation for this modification would have been to provide the advantageous benefit of  an optical transmission line having optical fibers connected in series with optical amplifiers that have an M-character-shaped transmission characteristic to equalize a gain of a wavelength multiplexed light signal transmitted over the optical fibers in conformity with the wavelength multiplexing communication system. (column 3; lines  12-20) 
Allowable Subject Matter
Claims 21, 23-33 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan  can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 21, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843